Citation Nr: 0300088	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  93-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected hallux valgus with arthritis and metatarsalgia, 
right foot, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected hallux valgus with arthritis and metatarsalgia, 
left foot, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to 
June 1991.

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating action 
of the RO.  

The Board remanded the case to the RO in December 1995 and 
May 1997 for further development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected right foot disability, 
characterized as hallux valgus with arthritis and 
metatarsalgia, is manifested by mild to moderate 
impairment and has caused the veteran to develop bunions 
requiring surgery.  

3.  The service-connected left foot disability, 
characterized as hallux valgus with arthritis and 
metatarsalgia, is manifested by mild to moderate 
impairment and has caused the veteran to develop bunions 
requiring surgery.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment a rating in excess of 
10 percent for the service-connected hallux valgus with 
arthritis and metatarsalgia, right foot, are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.655, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Code 5280 (2002).  

2.  The criteria for the assignment of a rating in excess 
of 10 percent for the service-connected hallux valgus with 
arthritis and metatarsalgia, left foot, are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.655, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Code 5280 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Considering the record, the Board finds that the passage 
of the VCAA and its implementing regulations does not 
prevent the Board from rendering a decision on the claim 
on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, various 
correspondence from the RO, and the Board's two remands, 
the veteran and her representative have been notified of 
the law and regulations governing entitlement to the 
benefit she seeks, the evidence which would substantiate 
her claim, and the evidence which has been considered in 
connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed 
to support her claim, and provided ample opportunity to 
submit information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain (and the veteran 
has been asked whether there is any such evidence), any 
failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate her claim.  There is no 
outstanding request for a hearing.  

Furthermore, examinations and treatment records up to 
1997, have been associated with the claims file.  The 
Board also notes that neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In addition, the Board notes that the 
veteran has failed to respond to recent attempts by the RO 
to have her examined and to assist her in developing her 
claim.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims at this juncture, without first remanding to 
the RO for explicit VCAA consideration, or for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran asserts that her service-connected foot 
disabilities are more severe than the current ratings 
indicate.  When the Board first reviewed the veteran's 
case in December 1995, it noted that she had consistently 
complained of having pain in both feet.  

The veteran reported that, in July 1993, a VA physician 
had diagnosed her as having reflex sympathetic dystrophy.  
The Board notes that the VA examination conducted in 1993 
reported the pertinent diagnosis of "rule out reflex 
sympathetic dystrophy" in connection with a history of 
bilateral bunionectomy and complaints of diffuse residual 
pain.  Although the examiner indicated that a neurologic 
evaluation had been ordered, it apparently was not done at 
that time.  

The veteran presented to a VA examination in July 1996 
with complaints of having "bad" foot pain four out of 
seven days.  Medication reportedly offered little relief; 
however, she was afforded some relief through use of a 
TENS unit or soaking her feet.  

The VA examiner noted a complaint of left first toe pain, 
which could be severe at times; standing increased the 
pain.  The diagnostic impression was that of status post 
bilateral bunionectomy, with increasing pain, 
corresponding to increasing activity.  

The examiner indicated that the veteran did not have 
arthritis.  In an October 1996 addendum to that report, 
the examiner noted that the veteran did not have to leave 
work early because of her foot pain; the pain interfered 
with long walks, such as going to the mall to shop.  In 
the examiner's opinion, the impairment was mild to 
moderate.  

In September 1997, the veteran underwent VA orthopedic and 
neurologic examinations.  Both the orthopedist and 
neurologist opined that there was no evidence of reflex 
sympathetic dystrophy.  

The VA orthopedist noted that the veteran had a mildly 
antalgic gait pattern on the left side.  Her calluses were 
noted to be present at the region of the third metatarsal 
head on the plantar surface of the left foot, as well as 
under the first metatarsophalangeal joint and the 
interphalangeal joint.  

There was a 6 cm, well-healed surgical scar along the 
dorsal aspect of the right great toe and a similar 4 cm 
scar along the dorsal aspect of the left great toe.  There 
was no evidence of edema, and skin color and temperature 
were the same.  There was no discomfort to palpation of 
the first metatarsophalangeal joint on the right.  

Manipulation of the first metatarsophalangeal joint 
revealed motion from 0 degrees of extension to 50 degrees 
of flexion.  The remaining toes on the right were 
unremarkable.  The left first toe was somewhat tender to 
palpation in the region of the first metatarsophalangeal 
joint.  Her range of motion was from 0 degrees of 
extension to 45 degrees of flexion.  The veteran also 
complained of some discomfort at the second and third toes 
with palpation at the interphalangeal joints.  

The diagnosis was that of post-bilateral bunionectomy.  
The examiner noted that there was residual pain after 
surgery at the first metatarsophalangeal joints.  The 
examiner stated that the diagnosis appeared to be that of 
degenerative disease of the left metatarsophalangeal 
joint.  The examiner opined that the veteran's condition 
was mild to moderately disabling.  

The neurologist diagnosed a history of bilateral 
bunionectomies with callus formation-left greater than 
right.  Both the neurologist and orthopedist stated that 
they did not believe that the veteran had reflex 
sympathetic dystrophy.  

The VA outpatient reports up to that point are consistent 
with the VA examination results.  It appears that the 
veteran has not been seen for treatment since her 
September 1997 VA examinations.  

The RO recently attempted to have the veteran examined 
again, but the veteran failed to report for the scheduled 
examination.  Accordingly, the Board must undertake to 
evaluate the severity of the service-connected foot 
disabilities in light of the evidence that is of record.  
38 C.F.R. § 3.655.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a 
rating under the Diagnostic Codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.  

Service connection is currently in effect for hallux 
valgus with arthritis and metatarsalgia, both feet, each 
rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, including Diagnostic Code 5280.  

That Diagnostic Code affords a maximum evaluation of 10 
percent unilaterally either for a condition after surgery 
that has involved resection of the metatarsal head or for 
a condition that is severe because equivalent to 
amputation of the great toe.  

Because each of the veteran's foot disabilities has been 
assigned a 10 percent evaluation, the question is whether 
either of the disabilities warrants a higher evaluation by 
the criteria set out by another Diagnostic Code.  

The Board observes that there are other Diagnostic Codes 
which may be applicable:  Diagnostic Code 5281 pertaining 
to hallux rigidus and Diagnostic Code 5282 pertaining to 
hammer toes.  

Diagnostic Code 5281 is rated the same as Diagnostic Code 
5280; thus, another rating under that code would be 
pyramiding.  In addition, Diagnostic code 5282 only 
provides a compensable rating for hammer toes on all toes 
of each foot (for separate 10 percent ratings).  The 
veteran has not demonstrated hammertoes on all toes of 
either foot; therefore, any hammertoe deformities would 
not warrant compensable ratings.  

The Board has considered whether higher ratings are 
warranted under Diagnostic Code 5284.  Under Diagnostic 
Code 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for 
moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned; however, 
in this case, the veteran's bilateral foot disability is 
characterized as hallux valgus, status post bunionectomy.  

At worst, the service-connected foot disabilities in this 
case have been characterized as being from mild to 
moderately disabling.  The level of impairment simply does 
not meet the schedular requirements for a 20 percent 
rating for either foot.  

Finally, the Board notes that the Diagnostic Codes for 
foot disabilities, Diagnostic Codes 5276 through 5284, do 
not include a Diagnostic Code specifically for limitation 
of motion of individual toes.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis 
of limitation of motion under appropriate codes.  When 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose 
of rating disability from arthritis, multiple involvement 
of the interphalangeal, metatarsal and tarsal joints of 
the lower extremities are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45(f).  

In this case, there is an indication of arthritic 
involvement.  The veteran has degenerative joint disease 
of the left first metatarsophalangeal joint only; however, 
there is no x-ray evidence of degenerative joint disease 
in any other joints.  

Therefore, the veteran does not have multiple involvement 
of the interphalangeal, metatarsal and tarsal joints and a 
compensable rating is not warranted on this basis.  

In light of the foregoing, the Board finds that a rating 
in excess of 10 percent for either service-connected foot 
is not assignable under the provisions of the applicable 
criteria.  As the preponderance of the evidence is against 
the claim, there can be no doubt to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107.  



ORDER

An increased rating in excess of 10 percent for the 
service-connected hallux valgus with arthritis and 
metatarsalgia, right foot, is denied.  

An increased rating in excess of 10 percent for the 
service-connected hallux valgus with arthritis and 
metatarsalgia, left foot, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

